PER CURIAM.
Rather than employ the “right for the wrong reason” doctrine, see, e.g., Phillips v. Mease Hospital and Clinic, 445 So.2d 1058 (Fla. 2d DCA 1984), we have decided to reverse the trial court’s sentence on Count I on the authority of Fasenmyer v. State, 457 So.2d 1361 (Fla.1984). This action is without prejudice to the trial court’s right, following proper notice, to determine whether the original sentence is illegal and thus subject to correction under rule 3.800(a), Fla.R.Crim.P.
REVERSED.
ANSTEAD, C.J., HURLEY, J., and SALMON, MICHAEL H., Associate Judge, concur.